     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 1 of 17




 1   WO                                                                                     SKC

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Anthony Cecil Baker,                           No. CV 20-01960-PHX-JAT (JZB)
10                           Plaintiff,
11    v.                                             ORDER
12                                                   AND
      Jarrot J. Tevault, et al.,
13                                                   ORDER TO SHOW CAUSE
                             Defendants.
14
15
16          Plaintiff Anthony Cecil Baker brought this civil rights action through counsel
17   pursuant to 42 U.S.C. § 1983. Before the Court are the parties’ Stipulated Motion for
18   Dismissal of Defendant Tevault as to all State Law Claims (Doc. 9) and Defendant
19   Tevault’s Partial Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).
20   (Doc. 10.) The Partial Motion to Dismiss is fully briefed. (Docs. 11, 13).
21          The Court will grant the Stipulated Motion to Dismiss Defendant Tevault as to all
22   State Law Claims; order Plaintiff to show cause why the Court should not also dismiss
23   Defendant City of Surprise as to these claims; and grant in part and deny in part Tevault’s
24   Partial Motion to Dismiss.
25   I.     Complaint
26          In his five-count Complaint, Baker sues Defendants City of Surprise police officer
27   Jarrot J. Tevault and the City of Surprise (or “the City”) based on Tevault’s alleged
28   unlawful conduct, consisting of constitutional violations and state law torts, during a
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 2 of 17




 1   November 2018 traffic stop in Surprise. (Doc. 1.) Baker relevantly alleges the following
 2   facts:
 3            On November 8, 2018, Baker, who was then sixty-seven years old and partially
 4   disabled, was driving with his ten-year-old grandson, travelling eastbound on West Bell
 5   Road at or near the intersection with North 165th Ave in Surprise, Arizona. (Id. ¶¶ 7−8.)
 6   At some point after passing through the intersection, Baker realized that a City of Surprise
 7   patrol unit was behind him with its siren lights illuminated. (Id. ¶ 9.)
 8            Baker was driving in the left-most lane, and upon realizing the patrol unit was trying
 9   to stop his vehicle, he was unable to pull to the right side of the road due to traffic. (Id.
10   ¶¶ 9−10.) Baker instead continued his course for approximately 1/4 mile to North Sunrise
11   Blvd, where he turned left and pulled into the first area where it was safe to do so, which
12   was the parking lot of the guard gate entrance to Sun City Grand. (Id. ¶¶ 10−11.)
13            Defendant Tevault was the police officer driving the patrol unit, and he exited his
14   vehicle and approached Baker’s vehicle. (Id. ¶ 12.) Baker rolled down his driver’s side
15   window to speak to Tevault, but Tevault did not engage in conversation and instead angrily
16   ordered Baker out of his vehicle. (Id. ¶¶ 12−13.) Then, when Baker opened the door to
17   get out, Tevault forcefully grabbed Baker before he could step out and pulled him out of
18   the vehicle, spun him around by his arm and shoulder, pushed him into the side of his
19   vehicle while pulling his arm in an upward motion behind his back, and began kneeing
20   Baker from behind in the upper leg and groin area. (Id. ¶¶ 13−14.)
21            With both of Baker’s arms behind his back, Tevault began applying handcuffs to
22   Baker, and when Baker asked what this was for, Tevault told Baker that he had failed to
23   stop for a police officer. (Id. ¶ 15.) Baker responded that he could not stop anywhere at
24   the time and began to ask Tevault if he had wanted him to stop “in the middle of . . . ,” but
25   Tevault did not let him finish, and in response to being questioned, pushed Baker from
26   behind, against the driver’s side door. (Id. ¶¶ 15−16.) Tevault then grabbed Baker around
27   the head and neck and threw him to the ground with the full force of Tevault’s weight
28   landing on top of him. (Id.)



                                                   -2-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 3 of 17




 1          Once on the ground, Tevault applied a control hold and pain compliance technique
 2   to Baker’s right arm, which was already compromised from a prior injury and surgery with
 3   hardware installation. (Id. ¶ 17.) Despite Baker offering no resistance, Tevault continued
 4   to bend and twist Baker’s compromised right arm with increasing force and leverage. (Id.)
 5   Tevault stopped his attack only when supervising police officer Sergeant Garrick
 6   Boxberger instructed him to relax, stop, and stand Baker up. (Id. ¶ 18.)
 7          Tevault did not activate his body-worn camera prior to his contact with Baker or
 8   during the use of force. (Id. ¶ 19.) Sgt. Boxberger did activate his body-worn camera,
 9   which captured some, but not all, of these alleged events. (Id. ¶ 23.)
10          The Surprise Police Department subsequently conducted an Internal Affairs
11   Investigation of the incident and found that Tevault had violated Department Policies OPS
12   50 V.E. and UOF-01.III.C. (Id. ¶¶ 22, 25.)
13          Department Policy OPS 50 V.E., which was in effect at the time, states that
14                 all officers assigned a PDRD [personal digital recording
15                 device] shall activate the device to record all contacts with
                   citizens in the performance of their official duties (e.g., calls
16                 for service, traffic incidents, etc.). Officers shall also activate
                   their PDRD during emergency or pursuit operations. Officers
17
                   are reminded to turn on the PDRD prior to arrival or start of
18                 contact (e.g., when observing a violation or upon arrival at a
                   call) to record the event in its entirety.
19
20   (Id. ¶ 20.) The policy explains that PDRDs “are intended to capture unbiased accounts of
21   police and citizen interactions . . . prevent and resolve complaints brought by the public
22   and strengthen police transparency, performance and accountability.” (Id. ¶ 21.)
23          Department Policy UOF-01.III.C, which was also in effect at the time, states that
24   “when making an arrest, officers shall use only that force which is objectively reasonable
25   and necessary under the circumstances.” (Id. ¶ 24.)
26          Despite the Internal Affairs findings that Tevault violated multiple policies, the only
27   discipline Tevault received was “oral counseling and remedial training on vehicle approach
28   and investigative techniques.” (Id. ¶ 26.)



                                                  -3-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 4 of 17




 1          As a result of Tevault’s attack, Baker suffered injuries including, but not limited to,
 2   a left eye subconjunctival hemorrhage, multiple hematomas, injuries to both wrists, right
 3   upper leg injury, left elbow injury, back and neck injury, abrasions, and emotional trauma.
 4   (Id. ¶ 27.)
 5          Baker asserts the following claims: in Count One, a Fourth Amendment excessive-
 6   use-of-force claim against Defendant Tevault; in Count Two, a First Amendment free
 7   speech/retaliation claim against Defendant Tevault; in Count Three, state law battery
 8   claims against Defendants Tevault and the City of Surprise; in Count Four, state law
 9   intentional infliction of emotional distress claims against Defendants Tevault and the City
10   of Surprise; and in Count Five, a state law negligent hiring, supervision, and training claim
11   against Defendant the City of Surprise.
12   II.    Stipulated Motion to Dismiss
13          In their Stipulated Motion to Dismiss, the parties agree to the dismissal with
14   prejudice of all state law tort claims against Defendant Tevault. (Doc. 9.) The Motion is
15   electronically signed by counsel for both Plaintiff and Defendants. (Id. at 1−2.) Because
16   the dismissal is unopposed, the Court will grant the Stipulated Motion and dismiss with
17   prejudice all state law tort claims against Defendant Tevault.
18   III.   Defendants’ Partial Motion to Dismiss
19          A.     Federal Rule of Civil Procedure 12(b)(6)
20          Dismissal of a complaint, or any claim within it, for failure to state a claim under
21   Federal Rule of Civil Procedure 12(b)(6) may be based on either a “‘lack of a cognizable
22   legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
23   Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
24   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). In determining
25   whether a complaint states a claim under this standard, the allegations in the complaint are
26   taken as true and the pleadings are construed in the light most favorable to the nonmovant.
27   Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 2007). A
28   pleading must contain “a short and plain statement of the claim showing that the pleader is



                                                 -4-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 5 of 17




 1   entitled to relief.” Fed. R. Civ. P. 8(a)(2). But “[s]pecific facts are not necessary; the
 2   statement need only give the defendant fair notice of what . . . the claim is and the grounds
 3   upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation
 4   omitted). To survive a motion to dismiss, a complaint must state a claim that is “plausible
 5   on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Bell Atlantic Corp. v.
 6   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
 7   pleads factual content that allows the court to draw the reasonable inference that the
 8   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
 9          As a general rule, when deciding a Rule 12(b)(6) motion, the court looks only to the
10   face of the complaint and documents attached thereto. Van Buskirk v. Cable News
11   Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v. Richard Feiner
12   & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). If a court considers evidence outside
13   the pleading, it must convert the Rule 12(b)(6) motion into a Rule 56 motion for summary
14   judgment. United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003). A court may,
15   however, consider documents incorporated by reference in the complaint or matters of
16   judicial notice without converting the motion to dismiss into a motion for summary
17   judgment. Id.
18          B.     Discussion
19          In their Partial Motion to Dismiss, Defendants move to dismiss the following three
20   claims: (1) the First Amendment claim against Defendant Tevault in Count Two, (2) the
21   intentional infliction of emotional distress claim against Defendant Tevault in Count Three,
22   and (3) the negligent hiring, supervision, and training claim against Defendant the City of
23   Surprise in Count Five. (Doc. 10.)
24                 1.     First Amendment Claim
25          “[T]he First Amendment prohibits government officials from subjecting an
26   individual to retaliatory actions, including criminal prosecutions, for speaking out.
27   Hartman v. Moore, 547 U.S. 250, 256 (2006) (internal citations omitted). As such, “[t]he
28   First Amendment protects a significant amount of verbal criticism and challenge directed



                                                 -5-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 6 of 17




 1   at police officers.” City of Houston, Tex. v. Hill, 482 U.S. 451, 461 (1987). “The freedom
 2   of individuals to oppose or challenge police action verbally without thereby risking arrest
 3   is one important characteristic by which we distinguish ourselves from a police state.” Id
 4   at 463. “Thus, while police, no less than anyone else, may resent having obscene words
 5   and gestures directed at them, they may not exercise the awesome power at their disposal
 6   to punish individuals for conduct that is not merely lawful, but protected by the First
 7   Amendment.” Duran v. City of Douglas, Ariz., 904 F.2d 1372, 1378 (9th Cir. 1990).
 8          A viable First Amendment retaliation claim contains five basic elements: (1) an
 9   assertion that an official took some adverse action against an individual (2) because of
10   (3) that individual’s protected conduct, the action (4) chilled the individual’s exercise of
11   his constitutional rights, and (5) the action did not advance a legitimate state interest.
12   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir.2005). As to causation, the plaintiff
13   has the burden of demonstrating that the exercise of his First Amendment rights was a
14   substantial or motivating factor behind the defendant’s conduct. Mt. Healthy City Sch.
15   Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan,
16   874 F.2d 1310, 1314 (9th Cir. 1989). To make this showing, “[i]t is not enough to show
17   that an official acted with a retaliatory motive and that the plaintiff was injured—the motive
18   must cause the injury. Specifically, it must be a “but-for” cause, meaning that the adverse
19   action against the plaintiff would not have been taken absent the retaliatory motive.”
20   Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (citing Hartman, 547 U.S. at 260); see also
21   Ford v. City of Yakima, 706 F.3d 1188, 1193 (9th Cir. 2013), abrogated on other grounds
22   by Nieves, 139 S. Ct. at 1721−25 (the plaintiff must be able to prove that the officer’s desire
23   to chill his speech was a “but-for cause” of the allegedly unlawful conduct).1
24
            1
25            Ford involved a discretionary arrest of a motorist for a noise violation, where the
     motorist also questioned the officers’ actions and accused them of being racially motivated,
26   and the Ninth Circuit found that the plaintiff could show “a violation of his clearly
27   established First Amendment right to be free from police action motivated by retaliatory
     animus, even if probable cause existed for that action.” 706 F.3d 1188, 1190. In Nieves,
28   the Supreme Court held, instead, that probable cause to make an arrest generally defeats a
     claim that the arrest was in retaliation for speech protected by the First Amendment, though

                                                  -6-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 7 of 17




 1          Defendants do not dispute that Baker alleges sufficient facts, taken as true, to state
 2   an excessive-use-of-force claim, but they argue that he does not also state a First
 3   Amendment retaliation claim simply because he alleges he spoke up during the encounter
 4   in which the alleged force was used. (Doc. 10 at 1, 7−8.) They further argue that any such
 5   claim would not survive qualified immunity because there is no analogous, controlling case
 6   that finds a separate First Amendment violation in this context. (Id. at 8.)
 7          First, as to whether Baker states a First Amendment violation, Defendants argue that
 8   Baker fails to plausibly allege that his limited speech during the use-of-force incident
 9   caused Tevault’s injurious conduct, in part because “Plaintiff alleges that Tevault
10   commenced a physical assault on him before any words were spoken.” (Id. at 7.) Then,
11   when Baker allegedly questioned Tevault about the reason for his actions, Defendants point
12   out that Tevault allegedly answered that Baker had not pulled over for a police officer.
13   (Id.) From this, Defendants argue that the allegations show that Tevault was reacting to
14   Baker’s failure to promptly pull over, not to any protected speech, and the allegations do
15   not raise even the “mere possibility” that Baker’s limited speech was a substantial or
16   motivating factor in Tevault’s conduct. (Id. at 7−8.) Defendants point out that the Court
17   must rely on its common sense and experience and, in so doing, assess whether there are
18   “more likely explanations” for Tevault’s conduct. (Id. (quoting Iqbal, 556 U.S. at 681).)
19   Defendants maintain that, applying this principle here, Tevault’s actions were more
20   plausibly related to Baker’s failure to stop and that “there are insufficient well-pled facts
21   to connect Officer Tevault’s alleged continued use of force to a First-Amendment-based
22   retaliatory intent or motive.” (Doc. 13 at 3.)
23
24
     Nieves made an exception for circumstances, as in Ford, where the arrest was discretionary,
25   if the plaintiff “presents objective evidence that he was arrested when otherwise similarly
26   situated individuals not engaged in the same sort of protected speech had not been.” 139
     S. Ct. at 1722−27. Nieves did not, therefore, abrogate or overrule Ford’s ultimate finding
27   of a First Amendment violation based on the Ninth Circuit’s finding of objective evidence
28   of retaliatory intent.



                                                 -7-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 8 of 17




 1          According to the allegations in the Complaint, Tevault engaged in immediate,
 2   substantial force against Baker—including by physically pulling Baker from his vehicle,
 3   twisting his arms behind his back, and applying handcuffs—all allegedly in response to
 4   Baker’s failure to pull over right away. (Doc. 1 ¶¶ 13−15.) The allegations also plausibly
 5   show, however, that Tevault engaged in a separate, more aggressive use of force against
 6   Baker when Baker began to question Trevault about how he expected Baker to pull over in
 7   the middle of the road. (Id. ¶ 16.) At this point, Tevault allegedly went from applying
 8   handcuffs to Baker while holding Baker’s arms behind his back to pushing Baker against
 9   the car door, grabbing him by the head and neck, and throwing him to the ground, despite
10   Baker’s lack of resistance or any other, non-verbal provocation. (Doc. 1 ¶¶ 13−16.)
11          Construing the facts in Baker’s favor, these allegations plausibly show that Tevault
12   escalated his use of force in direct response to Baker’s questioning Tevault about his
13   implied expectation that Baker stop “in the middle of [Thunderbird Road],” rather than pull
14   over after turning at an intersection, as Baker did. (Id.) Significantly, it was while Baker
15   was questioning Tevault about the reasons for his actions and was in the middle of voicing
16   his objections that Tevault allegedly ratchetted up his use of force, threw Baker against the
17   car, and took him to the ground. (Id. ¶¶ 15−16.)
18          Defendants do not dispute that this sudden, additional use of force constitutes an
19   adverse action; nor do they dispute that Baker was engaging in protected conduct when he
20   questioned Tevault’s reasons for forcefully pulling him from the car. Moreover, the right
21   to question, criticize, or object to police conduct is unquestionably protected speech under
22   the First Amendment. Hill, 482 U.S. at 461, 463. Applying common sense and experience
23   to the situation, the Court is not persuaded, under the facts alleged, that Tevault’s further
24   aggressive actions while Baker was questioning him are more likely explained as a simple
25   continuation of force and not, as Plaintiff alleges, a direct response to Baker’s speech. (See
26   Doc. 1 ¶¶ 15−16.) Accordingly, Baker alleges sufficient facts from which to plausibly
27   infer that these actions were in retaliation for Baker verbally challenging Tevault.
28   Likewise, it is plausible to infer that, by suddenly pushing Baker and taking him to the



                                                 -8-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 9 of 17




 1   ground, even while Baker was in mid-sentence, Tevault’s actions were intended to—and
 2   did—“chill” Baker from further exercising his right to criticize and object to Tevault’s
 3   actions. On these facts, Baker has stated a viable First Amendment retaliation claim.
 4          Next, Defendants argue that Tevault is entitled to qualified immunity because no
 5   analogous, controlling Ninth Circuit or Supreme Court case has clearly established a
 6   constitutional violation under these circumstances. (Doc. 10 at 8.) Government officials
 7   are entitled to qualified immunity from civil damages unless their conduct violates “clearly
 8   established statutory or constitutional rights of which a reasonable person would have
 9   known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In deciding if qualified
10   immunity applies, the Court must determine: (1) whether the facts alleged show the
11   defendant’ s conduct violated a constitutional right; and (2) whether that right was clearly
12   established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-32, 235-
13   36 (2009) (courts may address either prong first depending on the circumstances in the
14   particular case).
15          Whether a right was clearly established must be determined “in light of the specific
16   context of the case, not as a broad general proposition.” Saucier v. Katz, 533 U.S. 194, 201
17   (2001). The plaintiff has the burden to show that the right was clearly established at the
18   time of the alleged violation. Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002); Romero
19   v. Kitsap County, 931 F.2d 624, 627 (9th Cir. 1991). Thus, “the contours of the right must
20   be sufficiently clear that at the time the allegedly unlawful act is [under]taken, a reasonable
21   official would understand that what he is doing violates that right;” and “in the light of pre-
22   existing law the unlawfulness must be apparent.” Mendoza v. Block, 27 F.3d 1357, 1361
23   (9th Cir. 1994) (quotations omitted). Regardless of whether the constitutional violation
24   occurred, the officer should prevail if the right asserted by the plaintiff was not “clearly
25   established” or the officer could have reasonably believed that his particular conduct was
26   lawful. Romero, 931 F.2d at 627.
27          When a motion to dismiss raises qualified immunity as a defense, the court assesses
28   whether the operative complaint alleges sufficient facts, taken as true, to withstand



                                                  -9-
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 10 of 17




 1    qualified immunity. Keates v. Koile, 883 F.3d 1228, 1235 (9th Cir. 2018). Further, “[i]f
 2    the operative complaint ‘contains even one allegation of a harmful act that would constitute
 3    a violation of a clearly established constitutional right,’ then plaintiffs are ‘entitled to go
 4    forward’ with their claims.” Id. (quoting Pelletier v. Fed. Home Loan Bank of San
 5    Francisco, 968 F.2d 865, 872 (9th Cir. 1992)).
 6           Defendants’ assertion of qualified immunity is based on the premise that no
 7    controlling cases clearly establish that it is a First Amendment violation to use force
 8    “before any protected speech occurs, and where no other facts, including statements by the
 9    officer suggest a retaliatory motive.” (Doc. 13 at 3 (emphasis in original).) Defendants,
10    however, misconstrue the allegations in the Complaint. As noted, although Baker alleges
11    that Tevault engaged in considerable force before any protected speech occurred, the facts
12    alleged also plausibly show that Tevault escalated his use of force, even though Baker was
13    not resisting and was already being placed in handcuffs, after Baker verbally challenged
14    Tevault’s actions. Even without direct statements from Tevault revealing a retaliatory
15    motive, the alleged facts support a plausible inference that Tevault engaged in additional,
16    more aggressive uses of force because of Baker’s protected speech and that Tevault would
17    not have ultimately thrown Baker to the ground with his full weight on top of Baker and
18    continued to bend and twist his arms “but for” Baker’s protected conduct. Cf. Mendocino
19    Env’t Ctr. v. Mendocino Cty., 192 F.3d 1283, 1302 (9th Cir. 1999) (finding in the
20    conspiracy context that direct evidence of “improper motive” is rarely available, and “it
21    will almost always be necessary to infer [improper motive or intent] from circumstantial
22    evidence”).
23           Based on these allegations, the right at issue is the right of an otherwise non-resistant
24    arrestee to be free from additional adverse actions by the arresting officer for exercising
25    his right to question the officer’s actions at the time of the arrest. Even though a finding
26    of qualified immunity does not require “a case directly on point, . . . existing precedent
27    must have placed the statutory or constitutional question beyond debate.” Ashcroft v. al–
28    Kidd, 563 U.S. 731, 741 (2011).



                                                  - 10 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 11 of 17




 1           Here, as already alluded to above, several controlling cases prior to the events in
 2    this action put the right not to suffer adverse action from police for speaking up during an
 3    arrest or traffic stop beyond dispute. See, e.g., Hill, 82 U.S. at 462−3 (recognizing the
 4    freedom of individuals “verbally to oppose or challenge police action without thereby
 5    risking arrest”); Duran, 904 F.2d at 1375–78 (finding arrest of an individual for directing
 6    obscene gestures and words toward police officers violated clearly established law that
 7    police officers may not exercise their authority for personal motives, especially in response
 8    to an individual’s criticism or insults); Ford, 706 F.3d at 1193 (“Ford’s criticism of the
 9    police for what he perceived to be an unlawful and racially motivated traffic stop falls
10    ‘squarely within the protective umbrella of the First Amendment and any action to punish
11    or deter such speech . . . is categorically prohibited by the Constitution’”) (citing Duran).
12           Defendants attempt to distinguish these cases on the facts, arguing that, in Duran,
13    the police officers’ only reason for stopping the motorist was due to his taunts and obscene
14    gestures; therefore, unlike here, the officers had no legitimate reason for the stop. (Doc. 13
15    at 2−3.) Defendants imply that, because Tevault had another reason for his adverse actions
16    against Baker—namely, that Baker had failed to stop for an officer—the facts in Duran are
17    too far removed to place a police officer in Tevault’s position on notice that his escalation
18    of force against Baker for speaking out during his arrest was unlawful. At this stage,
19    however, where the Court must believe Baker’s facts and draw all plausible inferences in
20    Baker’s favor, the Court has already found that Baker states a viable claim that Tevault
21    used additional force, including a violent take-down of Baker to the ground, when Baker
22    began to verbally challenge Tevault’s actions and that these actions were in retaliation for
23    Baker’s speech. Seen in this light, a reasonable officer would have known from Duran
24    that the exercise of his authority for personal motives in response to Baker’s question and
25    implied criticism was unlawful.
26           Following Duran, the Ninth Circuit in Ford also found a viable First Amendment
27    claim where an arresting officer made comments when taking the plaintiff into custody
28    showing that, even though the arrest was discretionary, the plaintiff would not have been



                                                  - 11 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 12 of 17




 1    arrested “but for” his protected speech of talking back to the officers and accusing of them
 2    making a racially motivated stop. 706 F.3d at 1194−95. As to whether qualified immunity
 3    applied in that case, the Ninth Circuit found that “[p]olice officers have been on notice at
 4    least since 1990 that it is unlawful to use their authority to retaliate against individuals for
 5    their protected speech.” Id. at 1195 (citing Duran, 904 F.2d at 1375–78).
 6           Defendants also attempt to distinguish Ford on its facts, arguing that, in Ford, the
 7    officer did not use force until after the plaintiff-motorist complained that his treatment was
 8    racially motivated instead of, as here, before any words were spoken. (Doc. 13 at 2.) Once
 9    again, however, Defendants’ interpretation of the facts as showing an uninterrupted use of
10    force stemming solely from Baker’s failure to stop his vehicle relies on construing the facts
11    in Defendants’ favor, and the Court must construe the facts in Baker’s favor when ruling
12    on a motion to dismiss. See Outdoor Media Group, Inc, 506 F.3d at 900 (the pleadings are
13    to be construed in the light most favorable to the nonmovant). Construing the pleadings in
14    Baker’s favor, Baker’s attempt to verbally challenge Tevault’s actions during the traffic
15    stop immediately preceded and plausibly caused Tevault’s violent take down of Baker,
16    even while Baker was not resisting and was already being placed in handcuffs.
17           Defendants also argue that Ford does not apply here because, in Ford, the officer
18    specifically voiced his retaliatory motive, whereas, in this instance, Tevault made no
19    explicit retaliatory remarks. (Id.) This distinction is immaterial to whether Ford clearly
20    established a First Amendment violation in this context, however, because it is not
21    necessary for a police officer to announce his retaliatory motive when taking an adverse
22    action against an arrestee for the right to be free from retaliation to apply. Here, Baker has
23    alleged sufficient facts from which to plausibly infer that Baker’s attempt to point out why
24    he had been unable to stop his vehicle—thereby challenging Tevault’s actions—was the
25    impetus for Tevault to use additional force against Baker. Ford speaks to such facts and
26    would have put a reasonable officer in Tevault’s position on notice that the use of further,
27    more extreme adverse actions based on Baker’s exercise of protected speech was unlawful.
28



                                                   - 12 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 13 of 17




 1           Based on the above, Tevault is not entitled to qualified immunity on Baker’s First
 2    Amendment retaliation claim, and the Court will deny Defendants’ Motion to Dismiss as
 3    to this claim.
 4                     2.   Intentional Infliction of Emotional Distress
 5           Defendants argue that Baker fails to state a claim for intentional infliction of
 6    emotional distress against Defendant Tevault in Count Four. (Doc. 10 at 8−9.) Because
 7    the parties have already stipulated to the dismissal of all Baker’s state law claims against
 8    Tevault with prejudice, this claim will be dismissed, and the Court need not address
 9    whether Baker states an intentional infliction of emotional distress claim. Baker also
10    concedes to the dismissal of this claim in his Response, making Defendants arguments for
11    dismissal moot. (Doc. 11 at 8.)
12           The voluntary dismissal of Defendant Tevault as to this and the state law battery
13    claim in Count Three would also appear to require the dismissal of Tevault’s employer, the
14    City of Surprise, on the ground that vicarious liability cannot lie where a plaintiff’s
15    underlying claims against the agent/employee have been dismissed. See, e.g., Law v. Verde
16    Valley Med. Ctr., 170 P.3d 701, 705 (Ariz Ct. App. 2007) (“When a judgment on the
17    merits— including a dismissal with prejudice— is entered in favor of the [tortfeasor], there
18    is no fault to impute and the party potentially vicariously liable . . . is not ‘ responsible for
19    the fault’ of the other person”); Ford v. Revlon, Inc., 734 P.2d 580, 584 ( Ariz. 1987)
20    (“[W]hen the master’s liability is based solely on the negligence of his servant, a judgment
21    in favor of the servant is a judgment in favor of the master.”).
22           Despite this established principle, neither party addresses Baker’s state law claims
23    against the City of Surprise, either in their Stipulated Motion to Dismiss or in the instant
24    briefing. For this reason, the Court will require Baker, within 10 days of this Order, to
25    show cause why his state law claims against the City of Surprise in Counts Three and Four
26    should not also be dismissed following the dismissal with prejudice of Tevault as to these
27    claims.
28    ....



                                                   - 13 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 14 of 17




 1                  3.      Negligent Hiring, Supervision, or Training
 2           An employer is subject to liability for harm caused by an employee or agent if the
 3    employer was negligent or reckless in hiring, supervising, or otherwise training the
 4    employee. See Restatement (Second) Agency § 213. But an employer cannot be held
 5    liable for negligent hiring and supervision “merely because the one employed is
 6    incompetent, vicious, or careless.” Kassman v. Busfield Enterprises, Inc. 639 P.2d 353,
 7    356 (Ariz. App. 1981) (quoting Restatement (Second) of Agency § 213, Cmt. (d) (1958)).
 8    Rather, when a risk of harm exists and the harm alleged is caused by the dangerous quality
 9    of the employee, the employer may be held liable for negligent hiring or supervision only
10    if the employer “had reason to suppose” the employee was likely to cause such harm. Id.
11    For a negligent supervision claim, “the plaintiff must allege that an employee committed a
12    tort, that the defendant employer had a reason and opportunity to act, and that the defendant
13    failed to perform its duty to supervise.” Kuehn v. Stanley, 91 P.3d 346, 352 (Ariz. Ct. App.
14    2004). To state a claim for negligent training, a plaintiff must allege facts regarding the
15    training that a defendant’s employees received and showing that a defendant’s training or
16    lack thereof was negligent.      Perry v. Arizona, CV-15-01338-PHX-DLR, 2016 WL
17    4095835, at *2 (D. Ariz. Aug. 2, 2016) (citing Cotta v. Cnty. of Kings, 1:13-cv-00359-LJO-
18    SMS, 2013 WL 3213075, at *16 (E.D. Cal. June 24, 2013) (dismissing negligent training
19    and supervision claim because complaint did not allege facts regarding the training of
20    prison personnel)).
21           Defendants argue that Baker’s negligent hiring, supervision, and training assertions
22    fail to state a claim because Baker makes no more than bare, conclusory allegations that
23    Tevault was “not adequately trained” or “needed additional training and supervision” but
24    provides no specific facts to suggest that Tevault was unfit for his position, was hired with
25    knowledge that he was unfit, was not properly supervised, or was not trained according to
26    the proper standard of care for police officers. (Doc. 10 at 10−11.)
27           Baker concedes that he has failed to allege sufficient facts to state a plausible claim
28    for negligent hiring, but he states that he expects to gain additional facts through discovery



                                                  - 14 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 15 of 17




 1    that may allow him to state such a claim. (Doc. 9 at 9.) Baker nonetheless argues that he
 2    has alleged sufficient facts to state a claim for negligent supervision and training because
 3    he alleges that Tevault has been the subject of numerous prior accusations of misconduct,
 4    including excessive use of force and other violations of police policies and procedures,
 5    from which it is plausible to infer that the City of Surprise knew or should have known that
 6    Tevault required additional supervision and training and did not take reasonable remedial
 7    steps to prevent Baker’s injuries. (Id. at 8.)
 8           Baker’s allegations in this count, whether intended to show negligence in the City’s
 9    hiring, supervision, or training, are, as Defendants argue, merely conclusory and
10    insufficient to state a claim.      Baker’s only substantive allegations are that, “upon
11    information and belief,” Tevault had previously been accused of multiple infractions—“far
12    more than . . . a typical officer with the same or more years of employment in law
13    enforcement”—including excessive use of force and other violations, from which the City
14    knew or should have known that Tevault “was not a competent police officer,” was “unfit
15    for the job,” and “needed additional training and supervision.” (Doc. 1 ¶¶ 54−55, 57.) But
16    these bare allegations of multiple prior infractions, based only on “information and belief,”
17    do not meet federal pleading standards for stating a claim. “In the post-Twombly and Iqbal
18    era, pleading on information and belief, without more, is insufficient to survive a motion
19    to dismiss for failure to state a claim.” Talk Radio Network Ent’s v. Cumulus Media Inc.,
20    271 F. Supp. 3d 1195, 1207 (D. Or. 2017) (internal quotation marks and citations omitted).
21    Instead, “a pleading must be ‘plausibly suggesting (not merely consistent with)’ behavior
22    to satisfy threshold pleading standards. Id. (quoting Twombly, 550 U.S. at 557)); see also
23    United States v. Ctr. for Diagnostic Imaging, Inc., 787 F. Supp. 2d 1213, 1221 (W.D.
24    Wash. 2011) (“A plaintiff relying on ‘information and belief’ must state the factual basis
25    for the belief, but plaintiffs have failed to do so”).
26           As with his negligent hiring assertions, Baker may expect, through discovery, to
27    identify prior instances in which Tevault has been accused of excessive use of force and/or
28    other misconduct during arrests, but the Complaint is currently devoid of any factual bases



                                                   - 15 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 16 of 17




 1    plausibly supporting the assertions of multiple prior violations, which appear to be based
 2    on mere speculation, not on specific facts. Apart from these suppositions, Baker provides
 3    no facts from which to infer that the City knew of and negligently failed to address a need
 4    for Tevault to receive additional supervision or training prior to the events alleged in this
 5    action. Nor does he allege any facts regarding the supervision or training Tevault received
 6    to show that the City’s supervision and training or lack thereof were negligent.
 7    Accordingly, Baker fails to state a negligent hiring, supervision, and training claim against
 8    the City, and the Court will dismiss this claim without prejudice.
 9    IT IS ORDERED:
10           (1)    The reference to the Magistrate Judge is withdrawn as to the parties’
11    Stipulated Motion for Dismissal of Defendant Tevault as to all State Law Claims (Doc. 9)
12    and Defendant Tevault’s Partial Motion to Dismiss (Doc. 10).
13           (2)    The Stipulated Motion for Dismissal of Defendant Tevault as to all State Law
14    Claims (Doc. 9) is granted; all state law claims against Defendant Tevault are dismissed
15    with prejudice.
16           (3)    Defendants’ Motion to Dismiss (Doc. 10) is granted in part as to Plaintiff’s
17    negligent hiring, supervision, or training claims against Defendant the City of Surprise in
18    Count Five, and this claim is dismissed without prejudice.
19           (4)    The remaining claims in this action are Plaintiff’s Fourth Amendment
20    excessive-use-of-force claim against Defendant Tevault in Count One, his First
21    Amendment free speech/retaliation claim against Defendant Tevault in Count Two; (3) and
22    his state law battery and intentional infliction of emotional distress claims against
23    Defendant the City of Surprise in Counts Three and Four.
24           (5)    Within 10 days of this Order, Plaintiff must file a response to the Order to
25    Show Cause, stating why his state law battery and intentional infliction of emotional
26    distress claims against Defendant the City of Surprise in Counts Three and Four should not
27    be dismissed based on the stipulated dismissal with prejudice of these claims against
28



                                                 - 16 -
     Case 2:20-cv-01960-JAT-JZB Document 15 Filed 03/29/21 Page 17 of 17




 1    Defendant Tevault; failure to respond to the Order to Show Cause within ten days may
 2    result in the dismissal with prejudice of these claims.
 3           Dated this 29th day of March, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 - 17 -
